DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 1, including performing a first lookup on a group assignment table using the first set of qualifiers, to identify a first get of groups; deriving, from the first service device policy, a first network device redirect rule comprising the first set of groups; deriving, from the first network device redirect rule, a first modified network device redirect rule set; and making a first attempt at a fabric-wide deployment of the first modified network device redirect rule set. Other independent claims 18 and 20 recite similar features. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Cited Prior Art
Sharma et al. (US 2018/0337849 A1) teaches a method for managing a network device fabric (par. [0185], Fig. 1). However, Sharma fails to teach the above-mentioned features as in the claimed invention.  
Hu et al (US 2009/0228954 A1) teaches a local policy engine that offloads policy enforcement from a centralized policy enforcement engine (abstract). However, Hu fails to teach the above-mentioned features as in the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442